CaSe: 3219-Cr-OOO73-T|\/|R DOC #Z 3 Filed: 04/19/19 Page: l Of 5 PAGE|D #Z 5

1N THE UNITED sTATI~:s DIsrRICT CoUR"r" ' "'"' " ‘
FOR THE soUTHERN DISTRICT oF onion-9 gm 59 n 3 f l
WEsTERN DIvlsioN

" _ U"=' n "\ . __
uNlTED sTATEs oF AMERICA, z CAsE No. di 1 §§ cr iii §§ v-"z -<z. ':;~;s

manual z THOMAS N|. ROSE

v. ; (MISDEMEANOR)
INFORMATION
JOSEPH E. HENDRICKS, (1) ; 7 U.s.C. § 2024(b)
13 U.s.C. § 371
KYLE P. NICHoLsoN, (2)

Defendants.

 

THE U`NITED STATES ATTORNEY CHARGES THAT:
COUNT 1
[18 U.S.C. §3'71]
(Conspiracy)

Beginning on an exact date unknown but at least by .lanuary l, 2012 and continuing until on
or about January 17, 2018, while in the Southern District of ()hio, defendants JOSEPH E.
HENDRICKS and KYLE P. NICH()LSON together with other individuals, both known and
unknown to the United States Attorney, did knowingly, willfully and unlawfully combine, conspire,
confederate, and agree by and between themselves, to accomplish a common unlawful plan to
devise a scheme and artifice to defraud the U.S. Governrnent of money, benefits and property
through the use of false and fraudulent pretenses, representations and promises, by unlawfully
acquiring, possessing and using Supplernental Nutrition Assistance Prograrn (SNAP) Electronic
Beneflts Transfer (EBT) access devices to gain SNAP benefits by committing certain offenses
against the United States to include SNAP fraud in violation of 7 U.S.C. § 2024(b) by knowingly

acquiring, possessing and using United States Departrnent of Agriculture (USDA) EBT access

devices which were issued in support of the SNAP (SNAP) Program as defined by 7 U.S.C. § 2012

CaSe: 3219-Cr-OOO73-T|\/|R DOC #Z 3 Filed: 04/19/19 Page: 2 Of 5 PAGE|D #Z 6

(a) and (i), each having a value less than $100, in a manner not authorized by 7 U.S.C., Chapter 51
and the regulations issued pursuant thereto (7 C.F.R. §§ 271-235), in that they knowingly and
unlawfully trafficked in a SNAP EBT access device by wrongfully post-dating SNAP EBT Card
transactions, by maintaining recipients SNAP EBT Card financial information and backdating the
SNAP EBT Card transaction dates, all in vioiation of7 U.S.C. § 2024(b).
OBJECTS OF THE CONSPIRACY

lt was an object of the conspiracy for the conspirators to illegally acquire, possess, use and
otherwise traffic in SNAP benefits obtained through EBT access devices issued to authorized
SNAP recipients

lt was further an object of the conspiracy for the conspirators to submit false SNAP
reimbursement claims to the U.S. Government and its contractors

lt was further an object of the conspiracy for the conspirators to devise a fraudulent scheme
and artifice to defraud, steal and convert U. S. Government money and property by means of false
and fraudulent pretenses, representations and promises through the use of interstate wire and
electronic communications for the purpose of executing said scheme

lt was further an object of this conspiracy for the conspirators to concea], disguise and
insulate their respective roles in carrying out the aforesaid criminal scheme from federal and state
regulatory authorities, law enforcement and prosecution authorities

THE MANNER AND MEANS OF THE CONSPIRACY

During all times relevant to Count 1 of this lnforniation, defendants JOSEPH E.
HENI)RlCKS and KYLE P. NICHOLSON and their co-defendants knowingly and illegally
caused, and encouraged the exchange, redemption and bartering of SNAP benefits for U. S.

currency and other ineligible items to include gift cards and the extension of credit.

CaSe: 3219-CI’-OOO73-T|\/|R DOC #Z 3 Filed: 04/19/19 Page: 3 Of 5 PAGE|D #Z 7

During all times relevant to Count l of this lnformation, defendants JOSEPH E.
HENDRICKS and KYLE P. NICHOLSON and their co-defendants were employed and
associated with Ohio Direct Distributors, LLC (ODD) of Massillon, Ohio. While employed in this
capacity, they aggressively targeted SNAP EBT recipients who had large families in hopes of
maximizing potential sales to customers believed to receive large monthly SNAP benefits

During all times relevant to Count l of this lnformation, defendants JOSEPH
HENDRICKS and KYLE P. NICHOLSON and their co-defendants established revolving SNAP
EBT credit accounts for SNAP customers This practice was specifically designed to “locl<- in"'
SNAP EBT recipient customers to ODD’s so-called “Eat Now, Pay Later” and/or “Split Payments”
Programs This schemes de facie stretched SNAP purchases and reimbursements over a multi-
month time frame. This credit practice fraudulently committed the SNAP recipient/patron to using a
portion of “future monthly SNAP EBT benefits” for current month ODD purchases These
practices violated the provisions of 7 C.F.R. § 278.2(1‘).

During all times relevant to Count l of this lnformation, defendants JOSEPH E.
HENDRICKS and KYLE P. NICH()LSON and their co-defendants would also exchange SNAP
EBT benefits for unauthorized consideration to include cash and pre-paid gift cards This illicit
SNAP trafficking practice was encouraged through the use of “higher dollar specials” which
violated 7 C_F_R. § 271 .l.

During all times relevant to Count l of this lnforrnation, defendants JOSEPH E.
HENDRICKS and KYLE P. NICHOLSON and their co-defendants directly and indirectly
engaged in overt and covert intimidation tactics with SNAP recipient/patrons These tactics were
designed to ensure that SNAP EBT funds were available for ODD post-dated transactions that
would occur in future months Customers were warned of possible state criminal prosecution if

they considered cancelling their SNAP EBT card to avoid paying off these post-dated transactions

,,
3

CaSe: 3219-CI’-OOO73-T|\/|R DOC #Z 3 Filed: 04/19/19 Page: 4 Of 5 PAGE|D #Z 8

Defendants JOSEPH E. HENDRICKS and KYLE P. NICHOLSON and their co- defendants
additionally distributed flyers and notices to SNAP EBT customers which cited Ohio Revised Code
(O.R.C.) § 2913.46, Trafficking Food Stamp Benefits as a possible sanction if the recipient
considered cancelling his/her SNAP EBT card due to an insufficient balance

During all times relevant to Count l of this lnf`orrnation, defendants J()SEPH E.
HENDRICKS and KYLE P. NICHOLSON and their co~defendants falsely advised SNAP EBT
recipient customers that it was legal and proper for ODD sales employees to request and maintain
individual SNAP EBT card information, to include: EBT card account numbers, personal
identification numbers the last four numbers of recipient social security numbers, dates of birth
and addresses ODD personnel collected and maintained this sensitive personal information in
order to illegally and subsequently access, determine and monitor recipient SNAP EBT account
information, reload dates and balances in order to illicitly process post-dated transactions,
oftentimes without the individual customer’s knowledge, involvement or permission

During all times relevant to Count l of this lnformation, defendants JOSEPH E.
HENDRICKS and KYLE P. NICHOLSON and their co-defendants would routinely complete
SNAP EBT transactions without the individual recipient’s knowledge or consent.

During all times relevant to Count l of this lnformation, defendants JOSEPH E.
HENDRICKS and KYLE P. NICHOLSON and their co-defendants routinely maintained logs,
ledgers, and notebooks on SNAP EBT customers to assist in the timely completion of post-dated
sales transactions

During all times relevant to Count 1 of this lnformation, defendants JOSEPH E.
HENDRICKS and KYLE P. NICHOLSON and their co-defendants continually, repeatedly, and
illegally acquired and redeemed SNAP benefits in exchange for ineligible items, to include cash,
gift cards, and illegally extended SNAP EBT account credit through a process of post-dating EBT

transactions

CaSe: 3219-CI’-OOO73-T|\/|R DOC #Z 3 Filed: 04/19/19 Page: 5 Of 5 PAGE|D #Z 9

OVERT ACTS
ln furtherance of this conspiracy, and to effect the objects thereof, at least one conspirator
knowingly committed one of the following overt acts while in the Southern District of Ohio:

a_ Between on or about January l, 2012 and January 17, 2018, defendants JOSEPH
E. HENDRICKS and KYLE P. NICHOLSON and their co-defendants
aggressively targeted large family SNAP EB'l` recipients residing in the Southern
District of Ohio and elsewhere with the intent of maximizing retail sales to
customers with large monthly SNAP benefit payments;

b. During said time frame, defendants JOSEPH E. HENDRICKS and KYLE P.
NICHOLSON and their co-defendants established revolving SNAP EBT credit
accounts for recipient customers This practice was designed to lock-in recipients
into ODD’s So-called “Eat l\lowJ Pay Later” and/or “Split Payments” Programs.
These schemes were designed to encourage SNAP EBT customers to stretch their
purchases and benefit payments out over a multi-month period. This unauthorized
credit practice committed the recipient to using a portion of “future promised
monthly SNAP EB"l` benefits” for current ODD purchases

All in violation of 18 U.S.C. § 371.

BENJAMIN C. GLASSMAN
United States Attorney

FD\»\\J\` \C- LCQ_Q.QM/
DWl HT K. KELLER
Assistant United States Attorney

 

